MOTION
On joint motion of David Dupre, The Millers Mutual Fire Insurance Company, South Central Bell Telephone Company, and Patrick E. Berniard, appearing herein through respective undersigned counsel, and on suggesting to this Honorable Court that a Third Party Demand was filed by David Dupre and The Millers Mutual Fire Insurance Company against Patrick E. Berniard and South Central Bell Telephone Company, and a certiorari or writ of review was granted by this Honorable Court on April 18th, 1975, 310 So.2d 838, and on suggesting to this Honorable Court that the Third Party Demand against Patrick E. Berniard and South Central Bell Telephone Company has been compromised and settled, and movers desire that the writs issued by this Honorable Court be recalled and vacated and that the Third Party Demand of David Dupre and The Millers Mutual Fire Insurance Company be dismissed.
It is ordered, adjudged and decreed that the writ of certiorari or writ of review issued by this Honorable Court on April 18th, 1975, be recalled and vacated and that the Third Party Demand of David Dupre and The Millers Mutual Fire Insurance Company be dismissed with prejudice.
*396DAVID DUPRE and THE MILLERS MUTUAL FIRE INSURANCE COMPANY
BY: (s) Edward P. Lobman
PATRICK E. BERNIARD and SOUTH CENTRAL BELL TELEPHONE COMPANY BY: (s) Donald L. Peltier